Name: Commission Regulation (EEC) No 2240/80 of 27 August 1980 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 80 Official Journal of the European Communities No L 225/5 COMMISSION REGULATION (EEC) No 2240/80 of 27 August 1980 fixing the import levies on rice and broken rice offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 28 August 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (J), as last amended by Regu ­ lation (EEC) No 11 3/80 (2), and in particular Article 11 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 1 34/80 (3), as last amended by Regulation (EEC) No 2202/80 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 134/80 to today's This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 16, 22. 1 . 1980, p. 1 . (') OJ No L 18, 24. 1 . 1980, p. 5. ( «) OJ No L 220, 21 . 8 . 1980, p. 5 . No L 225/6 Official Journal of the European Communities 28 . 8 . 80 ANNEX to the Commission Regulation of 27 August 1980 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCT (1) (2) (3) ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : I I 1 . Round grain 75.38 34.06 I 2. Long grain 107.34 50-04 b) Husked rice : 1 . Round grain 94-23 43-49 2. Long grain 134.17 63-46 II . Semi-milled or wholly milled rice : I a) Semi-milled rice : I \ 1 . Round grain 162.83 69-45 2. Long grain 253.90 115.03 \\ b) Wholly milled rice : Il 1 . Round grain 173-41 74-32 2. Long grain 272.18 123.70 Il III. Broken rice 15-72 4-84 ( ¢) Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (2) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76.